            Case 1:17-vv-01974-UNJ Document 32 Filed 05/01/19 Page 1 of 2




                 In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 17-1974V
                                          (not to be published)

*****************************
JEANA MILTON,                            *                                Filed: March 11, 2019
Personal Representative of the Estate of *
Thirza Arlene Bagley, Deceased,          *
                                         *
                      Petitioner,        *                                Dismissal; Lack of Expert.
                                         *
              v.                         *
                                         *
SECRETARY OF HEALTH AND                  *
HUMAN SERVICES,                          *
                                         *
                      Respondent.        *
                                         *
*****************************

Scott W. Rooney, Nemes, Rooney P.C., Farmington Hills, MI for Petitioner.

Robert P. Coleman, III, U.S. Dep’t of Justice, Washington, D.C. for Respondent.

                                      DECISION DISMISSING CASE1

         On December 19, 2017, Jeana Milton filed a petition in the National Vaccine Injury
Compensation Program2 on behalf of the estate of Thirza Arlene Bagley. ECF No. 1. Petitioner
alleged that the influenza and zoster-shingles vaccines Ms. Bagley received on March 8, 2015,
caused her to develop herpes simplex virus encephalitis, which in turn caused cardiorespiratory
arrest, leading to Ms. Bagley’s death on December 20, 2015. Id. at 3.


1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’s website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012)). This
means that the Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public
in its current form. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
           Case 1:17-vv-01974-UNJ Document 32 Filed 05/01/19 Page 2 of 2



         On September 14, 2018, Respondent filed his Rule 4(c) Report, in which he expressed his
view that compensation is not appropriate in this case. ECF No. 21 at 2. In response, Petitioner
initially sought an expert opinion to substantiate her claim, but on January 9, 2019, she filed a
status report indicating that she had been unable to find such expert support. ECF No. 24.
Acknowledging that she would be unable to demonstrate entitlement to compensation, Petitioner
thereafter filed a Motion requesting dismissal of her case on March 6, 2019.

        After reviewing the records filed in this case, as well as Petitioner’s own statement that she
is unable to obtain expert support for her claim, I find that the requested dismissal is appropriate.3
Under the Vaccine Act, a petitioner may not be given a Vaccine Program award based solely on
her claims alone. Rather, the petition must be supported by either medical records or by the opinion
of a competent physician. Section 13(a)(1). In this case, there is insufficient evidence in the record
for Petitioner to meet her burden of proof. Petitioner’s claim therefore cannot succeed and must
be dismissed. Section 11(c)(1)(A).

      Thus, this case is dismissed for insufficient proof. The Clerk shall enter judgment
accordingly.4

         IT IS SO ORDERED.


                                                                         /s/ Brian H. Corcoran
                                                                           Brian H. Corcoran
                                                                           Special Master




3
  Petitioner’s Motion to Dismiss is docketed as Motion for Voluntary Dismissal Pursuant to Rule 21(a). However,
Vaccine Rule 21(a) only permits voluntary dismissal of claims before service of Respondent’s Rule 4(c) Report (Rule
21(a)(1)(A)) or by stipulation of dismissal signed by all parties (Rule 21(a)(1)(B)). Petitioner’s Motion was filed
several months after the filing of Respondent’s Rule 4(c) Report, and the parties did not stipulate to the dismissal of
this matter. I am therefore dismissing this case in a manner consistent with Rule 21(b). Judgment shall be entered
accordingly.

4
 Pursuant to Vaccine Rule 11(a), the parties may expedite judgment by filing a joint notice renouncing their right to
seek review.

                                                          2
